Title: To Alexander Hamilton from Gouverneur Morris, 27 January 1784
From: Morris, Gouverneur
To: Hamilton, Alexander


Philadelphia 27 Jany 1784
My dear friend
I arrived here on Thursday Evening, after a mighty disagreable Ride, and a mighty whimsical Accident in crossing the Delaware, the Particulars of which I shall reserve till we meet. As I promised to write you the Politics and News of Philadelphia, I will do it this Day; for the Snow Storm rages so incessantly that I can’t go abroad. This you will say bodes a long Letter, and I fear you will not be mistaken.

I would entertain you with a splendid Account of those Illuminations and fire Works, which, if we may believe the Philadelphia News Papers, were to have been the most splendid imaginable; but I arrived too late, & only know by Hearsay the Accident which happened to them, and which you may know too by consulting the News Papers. The Exhibition would have been perfectly ridiculous, but for the Death of one Spectator, & the Wounds of others. These are Subjects on which Pleasantry is misplaced. I have been however to see the Place, which was to have been the most splendid of all possible Places, and truly if the Projectors had intended to fire their City, it was an ingenious Invention. Only think of a large wooden Stage, raised in the Middle of a Street, to hang Canvass on, with a Number of Lamps o[n] the Inside, & no precautions against the Flames. You will perhaps be curious, as I was, to know what put it into their Heads. The Account I received is to this Effect. The Quakers, who have more than one Reason for not illuminating their Houses, and some others who have (on this Occasion) at least one Reason for the same Thing, wished to serve both their Class and their Principles. But how was this to be brought about, without offending certain Persons, whose Whiggism consists in abusing the Tories? The President (who is said to be clever at Expedients) undertook the Task. The Mountain labored long and hard, & then outpopp’d Captain Peale. This is a Politician by Birth, & a Painter by Trade, whose History, like that of the ancient Nobles, can be traced back till it is lost in the Clouds of Obscurity. He it seems is one of those who have supported the Revolution by the Powers of Eloquence, notably displayed at the Corners of Streets, to such Audiences as can usually be collected in such Places. In order to secure the aforesaid Whigs, Captain Peale was employed to prepare Decorations & Devices for the triumphal Arch, & to superintend the Expenditure of the Sum of six hundred Pounds, appropriated by Government to the splendid Exhibition. At the same Time all Illuminations were forbidden, & by a wise Foresight, Squibbs were also prohibited. This you see is the age of Coalitions; and so, blessed be the Peacemakers.
A Man who arrives in this City from New York, beholds a Scene as perfectly new as if he went to the Moguls Dominions. The Philadelphians, long famous for their Progress in the Arts, have already compleated what we have but just begun. For the violent Whigs and the violent Tories, who turned their Backs upon every Body else about two years ago, have each performed a Semi Circle and met at the opposite Point. You know the present Influence is the Banko-mania and this Day’s News Paper gives us the Plan of the intended Pensilvania, or, as some call it, Coalition Bank. That you may judge of the propriety of the latter Name, I will give you the Characters of the Parties named in the Advertisement, as I had them at Breakfast from our friend.
The first is Samuel Howel. A quaker who would have been a Whig, if he had not been afraid; but as Providence had otherwise ordained, he remitted his Property to the House of Hopes in Amsterdam at the begining of the Contest. With them it remained during the War & in Return for this Confidence, several Dutch men have brought him Letters of Recommendation from that House. This Circumstance has raised the Idea that he possesses great Credit abroad, which Credit will, it is supposed give Stability to the Bank. Be this as it may, he is said to be an honest Man, which is no bad thing in any Case.

The next is Archibald McCall. A good name would be to him a good Purchase. And yet all his Conduct is swayed by the gentler Affections. He loved the british Cause so well, that he would have resigned his Neck to serve it, but for the greater Lover he bore himself. And in Order that he might reconcile those contrarient Emotions he took a full Share in the Labor of depreciating our Money & transmitting Intelligence. To these patriotic Deeds his Benignity added the charitable one of supplying small Sums, to Men in Distress, at a moderate Interest; such as five, or ten, per Cent per Month, according to their Necessities.
Next comes John Bayard. You may remember that when we met last Summer, at Poughkeepsie, you lent me a Pamphlet written by General Cadwallader. This is the Colo. Bayard whose Sensibilities are recorded in that Pamphlet. The Colo. is as good a Whig, tho not quite so great a Man as Captain Peale.
The next (Edward Shippen) has the Misfortune to be general Arnold’s Father in Law, but he bears no Resemblance to his Son except that their political Principles were the same from Arnold’s Defection ’till the Treaty of Peace.
Close on his Heels comes George Emlen. In many Traits of Character there is a strong Resemblance between him & McCall. But if McCall has more of the milk of human kindness, Friend Emlem as far exceeds him in the Meekness of Christian Love. He has therefore a more pious Charity, & seeks more distressed Objects on which to exercise it. This superior Endowment has been justly rewarded, in some Instances, with twelve per Cent per Month. See how good a Thing it is to be Merciful to the Poor.
Jared Ingersol comes next. He is a good Whig a worthy young Man and his Friends are sorry to see him in such Company.
Thomas Fisher is a quaker and a Tory, but John Steinmetz is one of those Whigs who staid in Philadelphia when the Enemy took Possession. It was during that Period perhaps, that he learnt of McCall & Emlen the Practice of monthly Loans, which he has since pursued with no small Degree of Edification. It is supposed that these good Christians, in establishing the Coalition Bank, are actuated by the laudable Desire of extending their monthly Charities. For if by their Influence over the Corporation, they can obtain its Funds; as they will thereby procure Money at one half per Cent per Month, they may afford particular Accomodations for two and an half, or three per Cent, according to Circumstances; which will you know be a great Relief to the Poor. This single Consideration will shew the Use of the Institution.
Tench Coxe comes next in the List. I believe you know him, for I think you mentioned to me the Anecdote of his being excluded from the dancing Assembly, on Account of Toryism.
David Rittenhouse is known to the World. If the Representation given of the other Characters be true, your Sensibility will be wounded (as Mine was) to see his Name in this Place.

Samuel Pleasants & Joseph Swift are tories, & not remarkable for any Thing else; which cannot be said of Jeremiah Warder. Of the same Religion with the pious Emlene, and of equal political merit, he exceeds him in some of the moral Qualities; and chiefly in Fortitude, justly considered as the Base of every other Virtue. A remarkable Instance of it was exhibited in the Affair of one Mease, late Cloathier General. This Man was prosecuted for Fraud, yet some how or other, he was acquitted, altho Jeremiah in his Zeal for the Conviction of so capital an Offender, affirmed both the Thing which was, & the Thing which was not. This Conduct, by which he risqued his Ears for the Good of his Country, has very justly endeared him to all Ranks and orders of Men.
Peter Knight and Robert Knox are good Sort of Men, & as they bear Whig Characters, they Mark with true Distinctions of Light and Shade the Merits of the Coalition. Your Friend Phocion has written a Book in Favor of Moderation, He certainly means well, but if he were here he would see what goodly Fruit is produced, in the Fulness of time, from those Seeds of Contention which he has labored to destroy; and he would find out the Truth of that old Proverb, “the farthest Way about, is the nearest Way Home.”
